                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21-1 Filed 10/18/19 Page 1 of 2 Page ID #:109



                                                                                      1 Farah Tabibkhoei (SBN 266312)

                                                                                      2 REED SMITH LLP
                                                                                          355 South Grand Avenue, Suite 2900
                                                                                      3 Los Angeles, CA 90071-1514

                                                                                      4 Telephone: +1 213 457 8000
                                                                                          Facsimile: +1 213 457 8219
                                                                                      5 Email: FTabibkhoei@reedsmith.com

                                                                                      6
                                                                                          James C. Pistorino (SBN 226496)
                                                                                      7 PARRISH LAW OFFICES

                                                                                      8 224 Lexington Dr.
                                                                                          Menlo Park, CA 94025
                                                                                      9 Telephone: (412) 561-6250

                                                                                     10 Facsimile: (412) 561-6253
                                                                                          Email: james@dparrishlaw.com
                 A limited liability partnership formed in the State of Delaware




                                                                                     11

                                                                                     12 Attorneys for Plaintiff Frederic Maupin
REED SMITH LLP




                                                                                     13

                                                                                     14                     IN THE UNITED STATES DISTRICT COURT
                                                                                     15
                                                                                                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                                     16

                                                                                     17   FREDERIC MAUPIN, an individual,          Case No. 2:19-cv-05673-MWF-JPR
                                                                                     18
                                                                                                                                   [PROPOSED] JUDGMENT
                                                                                     19                     Plaintiff,
                                                                                     20         v.
                                                                                          ALEX AZAR, in his official capacity as
                                                                                     21   Secretary of the UNITED STATES
                                                                                     22   DEPARTMENT OF HEALTH AND
                                                                                          HUMAN SERVICES,
                                                                                     23

                                                                                     24                     Defendant.
                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28

                                                                                                                         [PROPOSED] JUDGMENT
                                                                                   Case 2:19-cv-05673-MWF-JPR Document 21-1 Filed 10/18/19 Page 2 of 2 Page ID #:110



                                                                                      1       Having read Plaintiff Frederic Maupin’s Motion for Summary Judgment, after
                                                                                      2 full consideration of the motion, the documentary evidence, arguments of counsel, all

                                                                                      3 papers and pleadings submitted in this matter, and good cause appearing therefore, the

                                                                                      4 Court finds under applicable rules and regulations, the Administrative Law Judge

                                                                                      5 (“ALJ”) and Medicare Appeals Council (the “Council”) have discretion to depart from

                                                                                      6 Local Coverage Determinations (“LCD”) in determining appeals of Medicare Part C

                                                                                      7 cases. See 42 C.F.R. § 405.1062(a), (b). The Council’s determination that the ALJ

                                                                                      8 and Council had no discretion to depart from LCDs was an error of law.

                                                                                      9       IT IS ORDERED, ADJUDGED, AND DECREED THAT:
                                                                                     10       Summary judgment of liability is HEREBY GRANTED in favor of Plaintiff
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 Frederic Maupin and the case is hereby remanded to the Secretary with an order to

                                                                                     12 provide coverage for Dr. Maupin’s TTFT claim.
REED SMITH LLP




                                                                                     13

                                                                                     14       IT IS SO ORDERED.
                                                                                     15
                                                                                              Dated: _______________                    ____________________________
                                                                                     16
                                                                                                                                        Honorable Michael W. Fitzgerald
                                                                                     17                                                 Judge of the District Court
                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28
                                                                                                                                  -1-
                                                                                                                     [PROPOSED] JUDGMENT
